        Case 1:20-cv-00331-JAP-LF Document 20 Filed 08/12/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PAUL SUGAR, JR.,
and PAUL SUGAR, SR.,

       Plaintiffs,

v.                                                                   Civ. No. 20-331 JAP/LF

DAVID TACKETT,
STEVE L. TACKETT,
and NO. 8 MINE LLC,

       Defendants.

                          MEMORANDUM OPINION AND ORDER

       After obtaining a clerk’s entry of default, Plaintiffs Paul Sugar Jr. and Paul Sugar Sr. moved

for default judgment against Defendants David Tackett and No. 8 Mine LLC.1 See CLERK’S

ENTRY OF DEFAULT (Doc. 8); PLAINTIFFS’ MOTION FOR ENTRY OF DEFAULT

JUDGMENT AGAINST DEFENDANTS DAVID TACKETT AND NO. 8 MINE, LLC

(Doc. 10). Two days later, local counsel for Defendants entered their appearance and then moved

to set aside the clerk’s entry of default. See DEFENDANTS DAVID TACKETT AND NO. 8

MINE, LLC’S MOTION TO SET ASIDE CLERK’S ENTRY OF DEFAULT (Doc. 13). Having

considered the briefing, the record, and the relevant law, the Court will grant Defendants’ motion

to set aside the clerk’s entry of default and deny Plaintiffs’ motion for default judgment.




1
 Plaintiffs have not yet served the third named Defendant, Steve L. Tackett. On July 15, 2020, the
Court granted Plaintiffs a 60-day extension to complete service. See ORDER GRANTING
PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO COMPLETE
SERVICE ON DEFENDANT STEVE TACKETT (Doc. 18).
                                                 1
        Case 1:20-cv-00331-JAP-LF Document 20 Filed 08/12/20 Page 2 of 9



A. Background

        This case concerns the alleged sale of #8 turquoise owned by Plaintiffs and stored at their

property in Moriarity, New Mexico. See COMPLAINT (Doc. 1 at 2). Plaintiffs allege that in June

2017, Defendant David Tackett, an Arizona resident, contacted them and expressed interest in

purchasing all of the #8 turquoise Plaintiffs owned, which at the time was approximately 11,300

pounds. Id. at 2–3. Plaintiffs claim that David Tackett promised to pay $560,000 for the turquoise,

and if paid within sixty days, the sales price would be reduced to $500,000. Id. at 3. In the course

of reaching this sales agreement, David Tackett allegedly told Plaintiffs that he “owned a federal

injunction entitling him to possession of all of [their] #8 turquoise” and threatened that if they did

not sell the turquoise to him, he would take away all of the turquoise, “sue them, and possibly have

them put in jail.” Id. at 2 (internal quotation marks omitted).

        The following month, on July 8, 2017, Defendant Steve Tackett, who is David Tackett’s

father, arrived unannounced at Plaintiff Paul Sugar, Sr.’s home and allegedly demanded that

Plaintiffs “give him all of their #8 turquoise.” Id. at 3. Because of David Tackett’s prior threats

and his promise to pay for the turquoise, Plaintiffs “reluctantly let Steve Tackett take their #8

turquoise,” which he reportedly took to Flagstaff, Arizona. Id.

        Plaintiffs were in contact with David Tackett in the weeks after his father took the turquoise

from their property. Id. at 3–4. David Tackett repeated his promise to pay for the turquoise, but

asked Plaintiffs to “be patient” while he was “working on it [arranging payment].” Id. at 4. This

went on for about six months, at which point David Tackett stopped communicating with

Plaintiffs. Id. By this point, Plaintiffs had discovered that Defendants were involved in lawsuits

against them for similar actions, “i.e., acquiring #8 turquoise with either no intention of paying for

it, or paying only a portion of the agreed sales price.” Id. Plaintiffs also learned that the #8 turquoise



                                                    2
        Case 1:20-cv-00331-JAP-LF Document 20 Filed 08/12/20 Page 3 of 9



in Defendants’ possession is the subject of a preliminary injunction entered in a federal lawsuit in

the District of Nevada. Id. Plaintiffs believe that a large portion of their turquoise remains in

storage on Defendants’ property in Flagstaff. Id. at 4. Plaintiffs assert that despite repeated

demands, Defendants have refused to return their turquoise. Id. at 5. In addition, Steve Tackett has

purportedly been selling Plaintiffs’ turquoise either individually or through his company,

Turquoise Liquidators. Id. at 3.

B. Procedural History

        On April 13, 2020, nearly three years after the turquoise was taken from their property,

Plaintiffs filed this lawsuit against David Tackett, Steve Tackett, and No. 8 Mine LLC. See

COMPLAINT (Doc. 1). In their seven-count complaint, Plaintiffs assert claims for breach of

contract (Count I), breach of the duty of good faith and fair dealing (Count II), misrepresentation

(Count III), fraud (Count IV), conversion (Count V), rescission (Count VI), and unjust enrichment

(Count VII). Id. at 5–8. Plaintiffs seek compensatory and punitive damages, or alternatively, that

Defendants be ordered to return all of Plaintiffs’ #8 turquoise, and to pay Plaintiffs’ attorney’s fees

and costs. Id. at 8.

        David Tackett was personally served in Flagstaff on April 18, 2020. See PROOF OF

SERVICE (Doc. 3). Amy McLaren, who is the agent registered to accept service of process on

behalf of No. 8 Mine LLC, was served on April 16, 2020. See PROOF OF SERVICE (Doc. 4).

        After David Tackett and No. 8 Mine LLC did not enter an appearance, file an answer or

otherwise respond within the required time period, Plaintiffs requested a clerk’s entry of default.

Docs. 5–7. On May 28, 2020, the clerk filed an entry of default as to David Tackett and No. 8

Mine LLC. See CLERK’S ENTRY OF DEFAULT (Doc. 8). On June 1, 2020, Plaintiffs then filed

a motion seeking default judgment against David Tackett and No. 8 Mine LLC. See PLAINTIFFS’



                                                  3
        Case 1:20-cv-00331-JAP-LF Document 20 Filed 08/12/20 Page 4 of 9



MOTION FOR ENTRY OF DEFAULT JUDGMENT AGAINST DEFENDANTS DAVID

TACKETT AND NO. 8 MINE, LLC (Doc. 10).

       Two days later, on June 3, 2020, local counsel for David Tackett and No. 8 Mine LLC

entered their appearance. See Doc. 12. On June 5, 2020, defense counsel filed a motion to set aside

the clerk’s entry of default. See DEFENDANTS DAVID TACKETT AND NO. 8 MINE, LLC’S

MOTION TO SET ASIDE CLERK’S ENTRY OF DEFAULT (Doc. 13). Both Plaintiffs’ motion

for default judgment and Defendants’ motion to set aside the clerk’s entry of default are fully

briefed. See Docs. 14–16.2 The Court will first consider Defendants’ motion to set aside the entry

of default before addressing Plaintiffs’ motion for default judgment.

C. Defendants’ Motion to Set Aside Clerk’s Entry of Default

    1. Standard of Review

       Under Rule 55(c) of the Federal Rules of Civil Procedure, a “court may set aside an entry

of default for good cause.” Fed. R. Civ. P. 55(c). “[T]he good cause required by Fed. R. Civ. P.

55(c) for setting aside entry of default poses a lesser standard for the defaulting party than the

excusable neglect which must be shown for relief from judgment under Fed. R. Civ. P. 60(b).”

Dennis Garberg & Assoc., Inc. v. Pack-Tech Int’l Corp., 115 F.3d 767, 775 n.6 (10th Cir. 1997).

       “In deciding whether to set aside an entry of default, courts may consider, among other

things, whether the default was willful, whether setting it aside would prejudice the adversary, and

whether a meritorious defense is presented.” Pinson v. Equifax Credit Info. Services, Inc., 316 F.

App’x 744, 750 (10th Cir. 2009) (internal quotation marks omitted); see also Gilmore v. Carlson,

72 F. App’x 798, 801 (10th Cir. 2003) (in determining whether to vacate a clerk’s entry of default,




2
  Plaintiffs did not file a reply brief in connection with their motion for default judgment, and the
time period to do so has since passed.
                                                 4
        Case 1:20-cv-00331-JAP-LF Document 20 Filed 08/12/20 Page 5 of 9



the court may consider (1) whether the defendant’s culpable conduct led to the default, (2) whether

plaintiff will be prejudiced by setting aside the entry of default, and (3) whether the defendant has

a meritorious defense). “A court need not consider all of the [above] factors, and may consider

other factors as well.” Guttman v. Silverberg, 167 F. App’x 1, 4 (10th Cir. 2005).

    2. Analysis

       Applying the above factors to this case, the Court concludes that Defendants have

demonstrated good cause to set aside the clerk’s entry of default. Turning first to whether the

default was willful, “[a] defendant’s conduct is generally considered culpable if it has defaulted

willfully or has no excuse for the default.” Hunt v. Ford Motor Co., No. 94-3054, 1995 WL

523646, at *3 (10th Cir. Aug. 29, 1995). Here, Defendants do not dispute that they were served

properly. Doc. 13 at 1–2. Defendants attribute their failure to timely answer or otherwise defend

to delays and issues that arose during their efforts to secure local New Mexico counsel to represent

them in this lawsuit.

       Specifically, David Tackett explains that he contacted Mitchell Posin, his attorney in the

Nevada litigation, regarding this case after he was served and asked for assistance in securing New

Mexico counsel to represent him and No. 8 Mine LLC. Id. at 2. Mr. Posin contacted numerous

New Mexico attorneys without success. Id. Eventually, on May 21, 2020 (approximately 10 to 14

days after Defendants’ answer deadlines, but before Plaintiffs requested an entry of default),3 Mr.

Posin found an Albuquerque law firm that agreed to represent Defendants after its initial conflict

check showed it had never represented Plaintiffs. Id. at 2–3. Mr. Posin and the Albuquerque law

firm then began preparing a motion to dismiss, which they presumably intended to file in lieu of



3
 David Tackett’s answer deadline was May 11, 2020, and No. 8 Mine LLC’s answer deadline was
May 7, 2020. See Docs. 3–4. Plaintiffs did not request an entry of default until May 27, 2020. See
Docs. 5–7.
                                                 5
        Case 1:20-cv-00331-JAP-LF Document 20 Filed 08/12/20 Page 6 of 9



an answer or an entry of appearance. Id. at 3. In the course of reviewing the draft motion to dismiss,

the Albuquerque law firm partner assigned to the case discovered that individuals who were parties

to the Nevada litigation were actually former clients of his firm. Id. at 3. Although these individuals

are not named parties in this lawsuit, the partner found that “they played a prominent role in the

facts as alleged in the proposed drafts of the [m]otion to [d]ismiss.” Id. Concluding that this

constituted a conflict, the Albuquerque law firm informed Mr. Posin on May 29, 2020, that it could

not represent Defendants in this case. Id. at 3–4. By this point, Plaintiffs had already requested and

obtained a clerk’s entry of default. See Doc. 8. Mr. Posin immediately began contacting other New

Mexico attorneys and found current defense counsel who agreed to represent Defendants. Id. at 4.

On June 2, 2020 (the same day that Plaintiffs moved for default judgment), current defense counsel

notified Plaintiffs’ counsel that he intended to enter an appearance as soon as he was retained. Id.

Defense counsel was retained on June 3, 2020, and entered his appearance that same day. See

Doc. 12. Two days later, defense counsel moved to set aside the clerk’s entry of default. See

Doc. 13.

       Although Defendants did not timely file an answer or other responsive pleading, the Court

finds that their conduct did not rise to the level of willful or culpable conduct. Defendants diligently

attempted to secure local counsel—doing so in the midst of an ongoing global pandemic and

limited judicial operations. See ADMINISTRATIVE ORDER, No. 1:20-mc-00004 (Doc. 17),

filed Apr. 27, 2020. This is not a situation where a defendant deliberately and willfully ignored a

lawsuit until default was entered. In fact, Mr. Posin contacted Plaintiffs’ counsel to inform him of

Defendants’ plan to secure New Mexico counsel and file a responsive pleading or motion. See

Doc. 13-2 at ¶ 9. While Plaintiffs’ counsel disputes when this call occurred and its contents,

counsel does not deny that the call took place. See Doc. 15 at 1. Surely, Defendants would not



                                                   6
           Case 1:20-cv-00331-JAP-LF Document 20 Filed 08/12/20 Page 7 of 9



have contacted opposing counsel if they intended to willfully default. Indeed, there is no indication

that Defendants’ failure to file a responsive pleading was motivated by bad faith or an intent to

impede litigation. Furthermore, Defendants acted quickly in seeking to set aside the clerk’s entry

of default; default was entered on May 28, 2020, and the motion to set aside default was filed days

later on June 5, 2020. See Docs. 8, 13. Therefore, this factor weighs in favor of setting aside the

default.

       Setting aside the entry of default will also not unduly prejudice Plaintiffs as there is no

indication that doing so will “thwart [their] recovery or remedy.” See 10A Charles Alan Wright,

Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2699 (4th ed.). Nor will

setting aside default cause Plaintiffs to suffer any concrete harm such as “the loss of evidence,

increased difficulties in discovery, or greater opportunities for fraud and collusion,” id., because

as Defendants correctly observe, “this litigation is at its very earliest stage.” Doc. 13 at 11. Case

management and discovery deadlines have not yet been entered and in fact, Plaintiffs are still in

the process of serving Steve Tackett. Tellingly, Plaintiffs’ response does not even address what

prejudice they will suffer if the entry of default is set aside. The Court therefore concludes that

there is no demonstrable prejudice to Plaintiffs if the default is set aside.

       Finally, Defendants have offered at least one meritorious defense on factual grounds—

specifically, they deny ever taking or having possession of Plaintiffs’ #8 turquoise. See Doc. 13

at 11–14. Defendants point out that Plaintiffs themselves do not assert in their complaint that either

David Tackett or No. 8 Mine LLC took the turquoise or now have possession of it. Id. at 12. Rather,

the complaint states that it was Steve Tackett who took the turquoise from Plaintiffs’ property and

then began selling it through his own company. Id. In response, Plaintiffs argue that David




                                                   7
        Case 1:20-cv-00331-JAP-LF Document 20 Filed 08/12/20 Page 8 of 9



Tackett’s testimony and statements elsewhere show his involvement in the purchase of Plaintiffs’

#8 turquoise. Doc. 15 at 4–5.

       In deciding whether a movant seeking to set aside an entry of default has presented a

meritorious defense, the Court notes that “[i]t does not take much to establish the existence of a

meritorious defense sufficient to set aside a default—only the alleging of sufficient facts that, if

true, would constitute a defense.” Calderon v. Herrera, 2012 WL 13013070, at *5 (D.N.M.

May 11, 2012). “[R]ather than looking at the likelihood that the defendant will prevail on the

merits, the Court should look at whether the proposed defense is legally cognizable such that it

would constitute a defense to the claims if proved at trial.” Roberson v. Farkas, 2011 WL

13117113, at *5 (D.N.M. Sept. 30, 2011) (citing Keegel v. Key West & Caribbean Trading Co.,

627 F.2d 372, 374 (D.C. Cir. 1980) (allegations of a defense are meritorious if they contain “even

a hint of a suggestion” that, if proven at trial, would constitute a complete defense)). Here, while

Plaintiffs dispute David Tackett’s factual assertions in their response brief, they overlook the

allegations in their own complaint that seemingly support David Tackett’s contention that it was

his father Steve Tackett who took the turquoise and now has possession. See Compl. at 3 (“[T]he

Plaintiffs reluctantly let Steve Tackett take their #8 turquoise”; “Steve Tackett took the Plaintiffs’

#8 turquoise to Flagstaff, Arizona”; “[S]ince taking the Plaintiffs #8 turquoise, Steve Tackett has

been selling #8 turquoise . . . .”). The Court need not resolve the factual dispute between the parties

on this issue; rather, for purposes of the motion to set aside default, the Court concludes that

Defendants have presented facts that, if true, would constitute a meritorious defense.

       In sum, the Court finds that Defendants David Tackett and No. 8 Mine LLC have shown

good cause to set aside the clerk’s entry of default against them. The Court will therefore grant

Defendants’ motion to set aside the entry of default.



                                                  8
        Case 1:20-cv-00331-JAP-LF Document 20 Filed 08/12/20 Page 9 of 9



D. Plaintiffs’ Motion for Default Judgment

        “Entry of default by the clerk is a necessary prerequisite that must be performed before a

district court is permitted to issue a default judgment.” Watkins v. Donnelly, 551 F. App’x 953,

958 (10th Cir. 2014). Because the Court has decided to set aside the entry of default as to David

Tackett and No. 8 Mine LLC, and because a default judgment cannot be entered in the absence of

such entry, the Court will deny Plaintiffs’ motion for default judgment. Id. (finding that district

court did not abuse its discretion in denying motion for default judgment after it set aside the

clerk’s entry of default).

E. Conclusion

        It is therefore ordered that:

        1. DEFENDANTS DAVID TACKETT AND NO. 8 MINE, LLC’S MOTION TO SET

            ASIDE CLERK’S ENTRY OF DEFAULT (Doc. 13) is GRANTED;

        2. The CLERK’S ENTRY OF DEFAULT filed on May 28, 2020, against Defendants

            David Tackett and No. 8 Mine, LLC (Doc. 8) is hereby set aside;

        3. PLAINTIFFS’ MOTION FOR ENTRY OF DEFAULT JUDGMENT AGAINST

            DEFENDANTS DAVID TACKETT AND NO. 8 MINE, LLC (Doc. 10) is DENIED;

            and

        4. Defendants David Tackett and No. 8 Mine LLC must file an answer or otherwise

            respond to Plaintiffs’ complaint by August 24, 2020.




                                             _______________________________________
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                                9
